Name: Council Implementing Regulation (EU) 2016/466 of 31 March 2016 implementing Article 21(2) of Regulation (EU) 2016/44 concerning restrictive measures in view of the situation in Libya
 Type: Implementing Regulation
 Subject Matter: international affairs;  Africa;  civil law
 Date Published: nan

 1.4.2016 EN Official Journal of the European Union L 85/3 COUNCIL IMPLEMENTING REGULATION (EU) 2016/466 of 31 March 2016 implementing Article 21(2) of Regulation (EU) 2016/44 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) 2016/44 of 18 January 2016 concerning restrictive measures in view of the situation in Libya and repealing Regulation (EU) No 204/2011 (1), and in particular Article 21(2) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 18 January 2016 the Council adopted Regulation (EU) 2016/44. (2) On 16 March 2015, the Council recalled that only a political solution can provide a sustainable way forward and contribute to peace and stability in Libya and it referred, inter alia, to the importance of refraining from actions that could exacerbate current divisions. (3) The Council remains gravely concerned about the situation in Libya and in particular about acts that threaten the peace, security or stability of Libya, and that obstruct or undermine the successful completion of Libya's political transition, such as acts that obstruct the implementation of the Libyan Political Agreement of 17 December 2015 and the formation of a Government of National Accord, including through a repeated failure to take action by persons with political influence in Libya. (4) In view of the gravity of the situation in Libya, three additional persons should be added to the list of persons subject to restrictive measures as set out in Annex III to Regulation (EU) 2016/44. (5) Regulation (EU) 2016/44 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The persons listed in the Annex to this Regulation are added to the list set out in Annex III to Regulation (EU) 2016/44. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 2016. For the Council The President A.G. KOENDERS (1) OJ L 12, 19.1.2016, p. 1. ANNEX ANNEX III List of natural and legal persons, entities or bodies referred to in Article 6(2) A. PERSONS Name Identifying information Reasons Date of listing 16. SALEH ISSA GWAIDER, Agila d.o.b. 1944 (unconfirmed) Agila Saleh has been President of the Libyan Council of Deputies in the House of Representatives since 5 August 2014. On 17 December 2015 Saleh stated his opposition to the Libya Political Agreement signed on 17 December 2015. As President of the Council of Deputies Saleh has obstructed and undermined the Libyan political transition, including by refusing to hold a vote in the House of Representatives on 23 February 2016 on the Government of National Accord ( GNA ). On 23 February 2016 Saleh decided to create a committee which is expected to meet other members of the Libyan-Libyan process  which is opposed to the Libya Political Agreement. 17. GHWELL, Khalifa a.k.a. AL GHWEIL, Khalifa AL-GHAWAIL, Khalifa d.o.b. 1964 Misratah Khalifa Ghwell is the so-called Prime Minister and Defence Minister  of the internationally unrecognised General National Congress ( GNC ) (also known as the National Salvation Government ), and as such is responsible for their activities. On 7 July 2015 Khalifa Ghwell showed his support for the Steadfastness Front (Alsomood), a new military force of 7 brigades to prevent a unity government from forming in Tripoli, by attending the signing ceremony to inaugurate the force with GNC President  Nuri Abu Sahmain. As GNC Prime Minister  Ghwell has played a central role in obstructing the establishment of the GNA established under the Libya Political Agreement. On 15 January 2016, in his capacity as the Tripoli GNC's Prime minister and Minister of Defence , Ghwell ordered the arrest of any members of the new Security Team, appointed by the prime minister designate of the Government of National Accord, who set foot in Tripoli. 18. ABU SAHMAIN, Nuri a.k.a. BOSAMIN, Nori BO SAMIN, Nuri BADI, Salahdin d.o.b. 16.5.1956 Zouara/Zuwara Libya Nuri Abu Sahmain is the so-called President  of the internationally unrecognised General National Congress ( GNC ) (also known as the National Salvation Government ), and as such is responsible for their activities. As GNC President , Nuri Abu Sahmain has played a central role in obstructing and opposing the Libyan Political Agreement and the establishment of the Government of National Accord ( GNA ). On 15 December 2015 Sahmain called for the postponement of the Libya Political Agreement scheduled to be agreed at a meeting on 17 December. On 16 December 2015 Sahmain issued a statement that the GNC did not authorise any of its members to participate in the meeting or sign the Libya Political Agreement. On 1 January 2016 Sahmain rejected the Libyan Political Agreement in talks with the United Nations Special Representative.